NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



GEICO INDEMNITY COMPANY,         )
                                 )
             Petitioner,         )
                                 )
v.                               )                 Case No.   2D15-3034
                                 )
MARK CHMIELEWSKI, as court-      )
appointed guardian of Matthew    )
Martin, and RAYMOND CONSUL,      )
                                 )
             Respondents.        )
________________________________ )

Opinion filed January 6, 2016.

Petition for Writ of Certiorari to the
Circuit Court for Sarasota County;
Rochelle T. Curley, Judge.

B. Richard Young, Megan M. Hall, and
Courtney F. Smith of Young, Bill,
Roumbos & Boles, P.A., Pensacola, for
Petitioner.

Steven T. Wittmer of Wittmer/Linehan,
PLLC, Sarasota, for Respondent Mark
Chmielewski.

T.R. Unice, Jr., Jeffrey D. Jensen, and
Ashley D. Jordan of Unice Salzman
Jensen, P.A., Trinity, for Respondent
Raymond Consul.

KELLY, Judge.
              GEICO Indemnity Company, a nonparty to an automobile negligence

action, seeks certiorari review of an order1 compelling production of its claim file. Mark

Chmielewski, as court-appointed guardian for Matthew Martin, correctly concedes that

the order departs from the essential requirements of law because GEICO was not

properly served with a lawful subpoena in the manner prescribed by Florida Rule of Civil

Procedure 1.351 (production of documents without deposition from a nonparty).

Accordingly, we quash the order compelling production of the documents and remand

for further proceedings.

              Petition granted; order quashed; remanded.




NORTHCUTT and CRENSHAW, JJ., Concur.




              1
             Order on Exceptions to Recommended Order of General Magistrate
rendered on June 11, 2015.


                                           -2-